Exhibit 10.2

[Maine & Maritimes Corp. Letterhead]

March 12, 2010

[Executive]

[Address]

[Address]

 

  Re: Confirmation of Certain Compensation Arrangements

Dear [Executive]:

As you know, BHE Holdings Inc. (“Parent”) and BHE Holding Sub One Inc. (“Merger
Sub”) intend to acquire all of the shares of Maine & Maritimes Corporation (the
“Company”) pursuant to the merger agreement, to be dated as of the date hereof
(as may be amended, modified and supplemented from time to time, the “Merger
Agreement”). We also refer you to (i) the Employee Retention Agreement by and
between the Company and you, dated as of [date] (the “Retention Agreement”),
(ii) the Company’s 2010 Executive Compensation Plan (the “2010 Plan”) and
(iii) all other Contracts and arrangements to which you are party relating to a
change of control of the Company or any of its Subsidiaries or the termination
of your employment, if any (any such Contracts or arrangements, the “Other
Arrangements”). Capitalized terms used, but not defined herein, shall have the
meanings ascribed to those terms in the Merger Agreement.

Given the impact that the consummation of the Merger will have on the 2010 Plan
and, as a result, the Retention Agreement, the Company and you hereby agree by
signing this letter agreement (the “Agreement”) that, subject to the
consummation of the Merger:

 

  1. The only payments to which you will be entitled under the Retention
Agreement, the 2010 Plan and the Other Arrangements are those payments described
on Schedule A attached to this Agreement (collectively, the “Agreed-Upon
Payments”).

 

  2. The term of the Retention Agreement is extended to December 31, 2011. In
addition, from and after June 1, 2011 through December 31, 2011, you shall also
be entitled, upon eight (8) weeks’ prior written notice to the Company, to
terminate your employment without Good Reason (as defined in the Retention
Agreement, as amended by this Agreement), and in such event, receive payments
under the Retention Agreement, as amended by this Agreement, as if such
termination was with Good Reason.

 

  3. Upon your receipt of the Agreed-Upon Payments, you forever release in full
Parent, Merger Sub, the Company and their respective affiliates, directors,
officers, stockholders, agents and representatives, and the respective
successors and assigns of each of the foregoing, from all claims, demands,
obligations and liabilities, whensoever arising out of, in connection with, or
relating to, the Retention Agreement, the 2010 Plan and the Other Arrangements
other than the Agreed-Upon Payments.



--------------------------------------------------------------------------------

This Agreement shall be effective as of the Effective Time, and shall be of no
further force and effect if the Merger Agreement is terminated pursuant to its
terms.

This Agreement is governed in accordance with the laws of the state of Maine,
without regard to principles of conflicts of laws. The parties hereto may
execute this Agreement in two or more counterparts (no one of which need contain
the signatures of all parties), each of which shall be an original and all of
which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this letter agreement by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart to this Agreement. This Agreement may not be amended, modified or
supplemented without the prior written consent of Parent, the Company and you.
This Agreement is binding on the successors and assigns of the Company, and any
assigns shall assume the Company’s obligations hereunder in writing.

[The remainder of this page is left blank intentionally.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

Maine & Maritimes Corporation By:  

 

Name:   Title:  

Acknowledged and Agreed as of the date first written above.

 

 

[Executive]

Acknowledged and Agreed as of the date first written above.

 

BHE Holdings Inc.

 

[Signature Page to Confirmation Agreement – [Executive]]



--------------------------------------------------------------------------------

Schedule A – [Name of Executive]

In the event that any severance becomes due and payable in accordance with the
terms and conditions of the Retention Agreement, as amended by this Agreement,
the amount of such severance shall be payable in cash and in an amount equal to
the following:

 

•  

Your Base Salary (which is $                    ) multiplied by two (2) (i.e.,
$                    ), plus

 

•  

Rights to benefits pursuant to Section 3 of the Retention Agreement for the
periods specified therein, plus

 

•  

Any accrued but unpaid vacation (as of the time of your termination) in
accordance with the Company’s policies.

As a condition to receiving any such severance, you must sign a general release
in a form reasonably acceptable to the Company.

In accordance with the terms and conditions of the 2010 Plan, as amended by this
Agreement, the amount of such awards shall be payable in cash, in an amount
equal to the following and at the following times:

 

•  

Short Term Award Payment:

The Company will pay you an amount equal to the “Target” level (which is
$                     in your case) promptly (but in no event greater than ten
(10) business days) after the Closing Date.

In the event that (i) you remain employed as of the close of business on
December 31, 2010 and (ii) the Company’s actual fiscal year 2010 results would
result in a payment greater than the “Target” level, then the Company will pay
you an additional amount equal to the amount to which you are entitled above the
“Target” level based on such actual fiscal year 2010 results (up to an
additional $                     in your case) as soon as practicable after the
Company’s audited fiscal year 2010 financial results become available (but in no
event later than March 31, 2011).

 

•  

Long Term Award Payment:

The Company will pay you an amount equal to the “Target” level (which is
$                 in your case) promptly (but in no event greater than ten
(10) business days) after the Closing Date.

You will not be entitled to payments under any Other Arrangements.



--------------------------------------------------------------------------------

The Company intends that all payments under the Retention Agreement and 2010
Plan (each, as amended by this Agreement) be structured in compliance with, or
to satisfy an exemption from, Section 409A of the Internal Revenue Code and all
present and future regulations, guidance, compliance programs and other
interpretative authority thereunder (collectively, “Section 409A”), such that
there are no adverse tax consequences, interest, or penalties as a result of any
such payments. In that regard, the Company may, in its sole discretion and
without your prior consent, amend this Agreement (including this Schedule A) or
take any other actions (including amendments and actions with retroactive
effect) as are necessary or appropriate to (a) exempt any such payments from the
application of Section 409A, (b) preserve the intended tax treatment of any such
payments or (c) comply with the requirements of Section 409A, in each such case,
while giving due regard for preserving, as closely as reasonably practicable,
the economic benefits intended to flow to you under the Retention Agreement and
2010 Plan (each, as amended by this Agreement).

*    *    *

Employees Who Have Executed Above Executive Confirmation Agreement with MAM:

Executive

Brent M. Boyles, President and Chief Executive Officer

Patrick C. Cannon, VP, General Counsel, Secretary and Clerk

Michael A. Eaton, VP, Information Technology and Customer Service

Michael I. Williams, SRVP, Chief Financial Officer, Treasurer and Assist.
Secretary

Randi J. Arthurs, VP, Accounting, Controller, and Asst. Treasurer

Tim D. Brown, VP, Engineering and Operations

 

5